Magie, J.
(dissenting). I find it impossible to give to the instruction complained of the meaning attributed to it by the majority of the court.
The instruction was given upon a request to charge (in substance) that a driver of a vehicle when approaching a street railway at a place where his view is impeded by other vehicles, ought to wait until his view is no longer thus impeded, before going on the track.
To this request the judge replied: “That I charge to this extent. He ought to be able to see far enough up the track to see that he has the right of way, and he has the right of way if he can get upon the track before the car would reach that j)oint if going at a reasonable rate of speed.”
Taken in connection with the request, this instruction plainly meant that a driver under the circumstances supposed, ought to reach a point so near to his proposed crossing of the railway that he could see without impediment far enough up the track to form a judgment whether he could drive upon *426the track before an approaching car, running at a reasonable rate of speed, would reach that place • if he could do so he had the right of way and the car must yield to his crossing.
I think the instruction must have been understood in this sense by the jury, and that it correctly stated the law governing the rights of vehicles crossing each other’s course in a public street.
For affirmanee—Lippincott, Magie, Bogert, Dayton, Hendrickson. 5.
For reversal—The Chancellor, Depue, Gummere, Lippincott, Van Syckel, Krueger, Nixon. 7.